Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 1 of 26 PageID #: 115



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
WEST VALLEY KB VENTURE, LLC,

                               Plaintiff,
                                                         MEMORANDUM & ORDER
             -against-                                   20-CV-3278(JS)(AYS)

ILKB LLC, MICHAEL PARRELLA,
SCOTT FERRARI, and RYAN HEALY,

                         Defendants.
-------------------------------------X
APPEARANCES
For Plaintiff:      W. Michael Garner, Esq.
                    Garner, Ginsburg & Johnsen, P.A.
                    5030 Broadway, Suite 631
                    New York, New York 10034

For Defendants
ILKB LLC and
Michael Parrella:        Peter G. Siachos, Esq.
                         Gordon & Rees LLP
                         18 Columbia Turnpike, Suite 220
                         Florham Park, New Jersey 07932

For Defendants
Scott Ferrari &
Ryan Healy:              No appearances.

SEYBERT, District Judge:

             Plaintiff West Valley KB Venture, LLC (“Plaintiff”)

commenced this action against defendants for common law fraud,

negligent    misrepresentation,        and   violations    of   the     New   York

Franchise Sales Act (“NYFSA”), arising out of Plaintiff’s purchase

of a franchise from defendant ILKB LLC (“ILKB”).             (Am. Compl., ECF

No.   16.)     Before    the   Court    is   defendants    ILKB   and    Michael

Parrella’s    (“Parrella,”     and     together   with    ILKB,   the    “Moving



                                        1
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 2 of 26 PageID #: 116



Defendants”) motion to dismiss the Amended Complaint pursuant to

Federal Rules of Civil Procedure 12(b)(6) and 9(b).1                 For the

reasons set forth below, the motion is GRANTED and leave to file

a Second Amended Complaint is GRANTED.

                                 BACKGROUND2

            Defendant Parrella is the founder and Chief Executive

Officer of ILKB, a company that franchises kickboxing studios.

(Am. Compl. ¶¶ 1, 5-6, 9.)        Dedeuc D’Antonoli (“D’Antonoli”), who

knew Parrella and that ILKB was offering franchises, spoke to James

Lehrer (“Lehrer”) about jointly purchasing franchises located in

Arizona.     (Id. ¶ 9.)     After Lehrer contacted ILKB in fall 2015,

defendant Scott Ferrari (“Ferrari”), an officer of ILKB, made

certain representations in a series of emails, including that ILKB

“had systems and processes that work wonders,” “all you have to do

is plug & play, and have fun,” none of the ILKB locations had

closed, ILKB’s owners were “ecstatic, happy and thrilled,” ILKB

had “rock solid” systems, and ILKB “handle[s] the heavy lifting of

marketing your locations,” among others.              (Id. ¶¶ 7, 9.)       On

December 16, 2015, Ferrari sent Lehrer a Franchise Disclosure

Document (“FDD”), dated March 26, 2015.          (Id. ¶ 10.)     The FDD was




1 (Mot., ECF No. 26; Defs. Br., ECF No. 26-1; Pl. Opp., ECF No.
27; Defs. Reply, ECF No. 28.)

2 The facts are drawn from the Amended Complaint and are assumed
to be true for purposes of this Memorandum and Order.

                                      2
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 3 of 26 PageID #: 117



not registered with New York state, as required, and contained

several false statements and omissions, including that (1) “[n]o

bankruptcy is required to be disclosed in this item,” although

Parrella filed a bankruptcy petition in 2008 and Parrella or ILKB’s

predecessor company was named in a lawsuit for fraud, violations

of franchise laws, and theft of services; and (2) ILKB had not

received rebates from suppliers, when it had in fact received

rebates.        (Id. ¶¶ 10-11.)   The FDD also failed to disclose the

number of franchised units that closed between 2014 and 2016. (Id.

¶ 11.)

            The Amended Complaint continues that ILKB, Parrella,

Ferrari, and Ryan Healy (“Healy,” and together with ILKB, Parrella,

and Ferrari, the “Defendants”), ILKB’s sales person, made numerous

misrepresentations       in   telephone     conversations,      and     during

“Discovery Day” held at ILKB’s offices on January 14, 2016,

including, among other things, that: ILKB franchises were “ideal”

for absentee ownership; franchises were “breaking even” within one

to two months; renewal rates did not matter; marketing was “figured

out” and ILKB had no plans to collect a one percent marketing fee;

and,     ILKB     franchise   owners   generated     gross    revenue     from

merchandise sales alone.       (Id. ¶¶ 8, 12.)     Based upon the FDD and

Defendants’ representations in emails and phone calls, D’Antonoli

and Lehrer decided to purchase five territories and executed a




                                       3
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 4 of 26 PageID #: 118



franchise agreement for one studio in South Jordan, Utah, through

their investment vehicle, KB Fitness Ventures, LLC.            (Id. ¶ 14.)

            Prior to opening the South Jordan location, D’Antonoli

and Lehrer relied on Defendants’ representations, recited above,

and decided to open a second franchise location.                (Id. ¶ 15.)

D’Antonoli and Lehrer formed Plaintiff for that purpose and, around

August 2016, informed ILKB of their intention to purchase a second

location in West Valley, Utah.            (Id.)   By that time, ILKB had

updated the FDD to include material information regarding events

that occurred after March 26, 2015, but did not provide the updated

FDD to D’Antonoli or Lehrer.        (Id.)   Moreover, neither D’Antonoli

nor Lehrer knew that ILKB was required to furnish them an updated

FDD.    (Id. ¶ 17.)      ILKB agreed to proceed with the West Valley

location, and the parties entered into a de facto agreement via

email, that: (1) Plaintiff would use ILKB’s trademarks and, in

turn, Plaintiff would pay royalties or franchise fees to ILKB;

(2) ILKB approved of the location; and (3) ILKB would handle

“virtually all marketing.”        (Id. ¶ 16.)

            Relying on these representations, Plaintiff invested

over $300,000 to obtain, build out, and equip the West Valley

studio.    (Id. ¶ 17.)     From February 2017 to May 2019, it operated

the West Valley studio, paid royalties to ILKB, and participated

in ILKB’s “Rainmaker point-of-sale system.” (Id.) However, within

six months after opening the West Valley studio, Lehrer spoke with


                                      4
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 5 of 26 PageID #: 119



ILKB employees, including defendant Healy, regarding the studio’s

general lack of performance, including the failure to break even,

the need for an owner on premises, and the lack of effective

marketing, low member renewal rates and merchandise sales, among

other problems.          (Id. ¶ 18.)      At some point, Lehrer permanently

moved from Arizona to Utah to manage the franchises.                  (Id. ¶ 20.)

ILKB representatives “made excuses” and instructed Plaintiff to

follow “ILKB’s ‘plan’ for success.”              (Id. ¶ 18.)

               Plaintiff “rigorously” followed the “plan” until late

2019, when D’Antonoli and Lehrer discovered that ILKB made false

representations regarding its franchises.                  (Id. ¶¶ 18, 20–21.)

Those     representations      include:         (1) franchised      studios   were

suitable    for    absentee       ownership;    (2) ILKB    handled    marketing;

(3) franchised studios “break even” in weeks or months; (4) there

was   a   market    to    profitably     sell   ILKB    franchise    territories;

(5) renewal       rates    were    not    important;    (6) merchandise       would

comprise fifteen percent of gross income; (7) member conversion

rates were 70 to 80 percent; and, (8) ILKB would not collect the

one percent marketing fee.3              (Id. ¶ 20.)     Moreover, as alleged,

ILKB, Ferrari, and Parrella knew they had a duty to disclose, but

failed    to    disclose,    that     Parrella    had   been   discharged      from

bankruptcy in 2008 and an ILKB affiliate was named in a lawsuit


3 The Court refers to the eight alleged misrepresentations as the
“Representations” and each a “Representation.” (Am. Compl. ¶ 20.)

                                           5
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 6 of 26 PageID #: 120



for violations of the NYFSA.         (Id. ¶ 21.)    If Plaintiff knew this

information, it would not have agreed to the franchise agreement

or built the studio.      (Id.)    In May 2019, Plaintiff stopped paying

royalties to ILKB, removed ILKB’s name from its business, and

terminated     the   de   facto    franchise    agreement.         (Id.   ¶   22.)

Consequently, Plaintiff lost at least $450,000.               (Id. ¶ 23.)

                                   DISCUSSION

I.    Legal Standard

             To withstand a motion to dismiss, a complaint must

contain factual allegations that “state a claim to relief that is

plausible on its face.”           Ashcroft v. Iqbal, 556 U.S. 662, 678,

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).      This   plausibility     standard     is   not    a   “probability

requirement” and requires “more than a sheer possibility that a

defendant has acted unlawfully.”           Id. (citation omitted).            When

reviewing such a motion, the Court must liberally construe the

complaint, accept “all factual allegations in the complaint as

true, and draw[] all reasonable inferences in the plaintiff’s

favor.” Bacon v. Phelps, 961 F.3d 533, 540 (2d Cir. 2020) (quoting

Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir. 2002)).

At this stage, the Court considers only those “facts stated on the

face of the complaint, in documents appended to the complaint or

incorporated in the complaint by reference, and to matters of which




                                       6
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 7 of 26 PageID #: 121



judicial notice may be taken.” Allen v. WestPoint-Pepperell, Inc.,

945 F.2d 40, 44 (2d Cir. 1991).

II.   Analysis

             As discussed below, the Moving Defendants’ motion to

dismiss the Amended Complaint is granted.

      A.     The NYFSA Claims (Counts I and II) are Time-Barred

             First, the Moving Defendants argue that Plaintiff’s

NYFSA-based claims are barred by NYFSA’s three-year statute of

limitations.     (See Defs. Br. at 4-5.)      Plaintiff responds that the

Moving     Defendants   are    equitably    estopped   from    asserting    the

statute of limitations as a defense because they fraudulently

concealed “critical facts” that prevented Plaintiff from timely

pursuing its claims.      (Pl. Opp. at 5-7; see also Am. Compl. ¶ 19.)

The Court concludes that Plaintiff’s NYFSA claims are time-barred.

             The Amended Complaint asserts claims under NYFSA § 683

(“Section     683”),    for   Defendants’    failure   to    provide   an   FDD

registered with New York state (Count I), and under NYFSA § 687

(“Section 687”), for Defendants’ false statements and omissions

(Count II).      (Am. Compl. ¶¶ 24-29 (Count I); id. ¶¶ 30-32 (Count

II).)    NYFSA § 691(4) provides a remedy for violations of Sections

683 and 687, stating:         “[a]n action shall not be maintained . . .

unless brought before the expiration of three years after the act

or transaction constituting the violation.”                 N.Y. GEN. BUS. LAW

§ 691(4).     The limitations period for claims under Sections 683


                                       7
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 8 of 26 PageID #: 122



and    687   begins   “when    the    franchises     were     purchased,”   and

“continuous violations do not toll the statute of limitations.”

Kroshnyi v. U.S. Pack Courier Servs., 771 F.3d 93, 103-04 (2d Cir.

2014) (quoting United Mag. Co. v. Murdoch Mags. Distrib., Inc.,

146 F. Supp. 2d 385, 407 (S.D.N.Y. 2001)).

             The   Court   cannot    find   any   authority    supporting   the

proposition that equitable estoppel tolls NYFSA’s limitations

period. (See Pl. Opp. at 5-7.) In any event, Plaintiff’s argument

regarding equitable estoppel is “in truth a request for a discovery

based toll on the statute of limitations.”             G.L.M. Sec. & Sound,

Inc. v. LoJack Corp., No. 10-CV-4701, 2012 WL 4512499, at *5

(E.D.N.Y. Sept. 28, 2012) (Seybert, J.).            And, “case law is quite

clear that the New York Franchise Sales Act does not incorporate

a ‘date of discovery’ rule for fraud-based claims,” such as the

fraud claim asserted here.           June-Il Kim v. SUK Inc., No. 12-CV-

1557, 2013 WL 656844, at *3 (S.D.N.Y. Feb. 22, 2013) (citing

G.L.M., 2012 WL 4512499, at *5); accord Fantastic Enters., Inc. v.

S.M.R. Enters., Inc., 540 N.Y.S.2d 131, 134 (N.Y. Sup. Ct. 1988)

(“It should also be noted that no ‘date of discovery’ rule is

provided for in General Business Law § 691(4), unlike that set

forth in CPLR 213(8) for common law fraud actions”).                “[T]o find

otherwise would serve to emasculate the statute of limitations

specifically provided for in Article 33 by the Legislature.”

Fantastic Enters., 540 N.Y.S.2d at 134.           Therefore, Defendants are


                                       8
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 9 of 26 PageID #: 123



not estopped from asserting the statute of limitations as a defense

to Plaintiff’s NYFSA claims.

             Turning to the merits, the Court concludes that the NYFSA

claims are time-barred.         The parties entered into the de facto

franchise agreement between August 2016, when Plaintiff notified

Defendants of its intent to pursue a second franchise, and February

2017, when Plaintiff opened the franchised business.               (Am. Compl.

¶¶ 15-17.)     The NYFSA claims are rooted in allegations that the

parties agreed to the de facto franchise agreement (1) without an

updated FDD, in violation of Section 683 (Count I); and (2) based

on Defendants’ fraudulent statements and omissions, in violation

of Section 687 (Count II).         For both sections, “the time of the

violation is the time of the sale[.]” June-Il Kim, 2013 WL 656844,

at *3; Kroshnyi, 771 F.3d at 103.         Plaintiff commenced this action

on July 22, 2020, more than three years after the sale of the

franchise.     (See Compl., ECF No. 1.)       Thus, the claims are barred

by the statute of limitations.

             It is of no moment that Defendants allegedly continued

to “conceal[] the true reason why Plaintiff’s studio was not

performing     as    promised”     (Pl.    Opp.    at     6),     because       the

“[m]isrepresentations      or    omissions   had   been    made    .    .   .   and

plaintiffs had relied on such and were induced to act to their

injury.”     Fantastic Enters., 540 N.Y.S.2d at 134.                   Therefore,

“[u]pon the entering into of the [de facto] franchise agreement .


                                      9
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 10 of 26 PageID #: 124



 . . [Plaintiff’s] right to relief accrued and the three year

 statute    of    limitations    was   triggered.”            Id.         Accordingly,

 Plaintiff’s NYFSA claims are time-barred and must be dismissed.

 The dismissal is with prejudice because there is no basis to

 conclude that better pleading would cure this deficiency.

       B.    Plaintiff Fails to Adequately Plead a Claim for Common
             Law Fraud (Count III)

             Next, the Moving Defendants argue that the fraud claim

 must be dismissed because Plaintiff (1) lacks standing (Defs. Br.

 at 6-7); (2) fails to allege actionable misrepresentations and

 omissions    (id.    at   8-10);   and    (3) fails     to     plead      fraud   with

 particularity, as required by Federal Rule of Civil Procedure 9(b)

 (“Rule 9”) (id. at 10-13).            As discussed below, Plaintiff has

 standing to pursue a claim for fraud.              However, upon review of the

 Amended Complaint, the claim is dismissed without prejudice.

             1.      Plaintiff Has Standing to Pursue its Fraud Claim

             The     Moving   Defendants       contend   that       Plaintiff      lacks

 standing to assert a cause of action for fraud because the claim

 is rooted in third-party reliance, a theory the New York Court of

 Appeals     “explicitly      rejected”        in   Pasternack       v.    Laboratory

 Corporation of America Holdings, 59 N.E.3d 485 (N.Y. 2016). (Defs.

 Br. at 5-7.) Specifically, they argue that Plaintiff did not exist

 at the time of the alleged misrepresentations or omissions and,




                                          10
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 11 of 26 PageID #: 125



 therefore, the Moving Defendants “could not have intended to induce

 Plaintiff’s reliance.”           (Id.; Defs. Reply at 4-5.)

             To state a claim for fraud, a plaintiff must allege “a

 misrepresentation or a material omission of fact which was false

 and known to be false by [the] defendant, made for the purpose of

 inducing the other party to rely upon it, justifiable reliance of

 the other party on the misrepresentation or material omission, and

 injury.”    Pasternack, 59 N.E.3d at 491 (alteration in original)

 (citation omitted).         In Pasternack, the New York Court of Appeals

 held there is no “common law cause of action under New York law

 for fraud in favor of a plaintiff where A deceives B, B acts in

 reliance on A’s deception, and B’s action in reliance on A’s

 deception       injures    the    plaintiff,”     or   “Third-Party      Reliance

 Claims.”    Amusement Indus., Inc. v. Stern, No. 07-CV-11586, 2016

 WL 6820744, at *3 (S.D.N.Y. Nov. 10, 2016) (citing Pasternack, 59

 N.E.3d at 493), aff’d, 721 F. App’x 9 (2d Cir. 2018).                   The Court

 of    Appeals    “carefully      distinguished”    cases   where   “A    makes   a

 deceptive statement to B, B conveys the deceptive statement to the

 plaintiff, and the plaintiff relies detrimentally on A’s deceptive

 statement that was conveyed to him via B acting as a conduit,” or

 “Conduit Claims.”         Id.    To that extent, the Court of Appeals “left

 intact earlier New York authority holding that plaintiffs with

 Conduit Claims have legally sufficient fraud claims against A.”

 Id.    It explained:


                                          11
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 12 of 26 PageID #: 126



             The cases that recognize third-party reliance
             cite favorably to Eaton Cole & Burnham Co. v
             Avery, (83 NY 31, 35 [1880]).      However, as
             noted by the District Court and Second Circuit
             here, Eaton is distinguishable from this case
             because in Eaton the third party acted as a
             conduit to relay the false statement to
             plaintiff,    who   then    relied    on   the
             misrepresentation to his detriment ([citation
             omitted]).   Eaton and its progeny stand for
             the proposition that indirect communication
             can establish a fraud claim, so long as the
             statement was made with the intent that it be
             communicated to the plaintiff and that the
             plaintiff rely on it.

 Pasternack, 59 N.E.3d at 492 (first alteration in original).

             The Court is not persuaded that the Amended Complaint

 alleges an impermissible Third-Party Reliance Claim for fraud.

 Rather, the Amended Complaint alleges a cause of action akin to a

 Conduit Claim.     Specifically, the Amended Complaint alleges that

 Defendants made misrepresentations and omissions to Plaintiff’s

 principals; the principals relied on those misrepresentations and

 omissions     to   form   Plaintiff;      and   Plaintiff,    through    its

 principals, relied on the misrepresentations and omissions to its

 detriment when purchasing the second franchised studio.                 (See,

 e.g., Am. Compl. ¶¶ 15-16.)       Thus, Pasternack’s holding is no bar

 to Plaintiff’s fraud claim(s).        Cf. Pasternack, 59 N.E.3d at 491-

 93; cf. Tesla Wall Sys., LLC v. Related Cos., L.P., No. 17-CV-

 5966, 2018 WL 4360777, at *4-5 (S.D.N.Y. Aug. 15, 2018) (denying

 leave to reinstate, finding the complaint failed to state a fraud




                                      12
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 13 of 26 PageID #: 127



 claim where, as alleged, the plaintiff’s injuries arose out of a

 third-party’s reliance on the defendant’s false representations).

             Acknowledging that Plaintiff, as an entity, may not have

 existed until after Defendants made the alleged misrepresentations

 and omissions,4 the issue turns on whether the Amended Complaint

 plausibly alleges that Defendants conveyed those statements to

 Plaintiff’s principals “with the intent that it be communicated

 to” Plaintiff.     Pasternack, 259 N.E.3d at 492.         At this stage, the

 Court concludes that the Amended Complaint sufficiently contains

 such allegations, including that “Lehrer and D’Antonoli decided to

 open a second location and formed [Plaintiff] for that purpose .

 . . [and] notified ILKB of that intent,” ILKB “approve[d] going

 forward   with”    the   West   Valley    outlet,   and   “Defendants   made

 representations of fact and omissions of material facts . . . with

 the intent that [Plaintiff] rely upon them in deciding to enter

 into an agreement and invest in an ILKB franchise for [Plaintiff].”

 (Am. Compl. ¶¶ 15, 34; id. ¶¶ 33-36.)        While the Moving Defendants

 argue that that they “could not have intended to induce Plaintiff’s

 reliance” because “Plaintiff did not exist” (Defs. Br. at 7), or

 that “Defendants did not know and could not have known that some

 non-existent entity would rely on future statements” (Defs. Reply


 4 The Court takes judicial notice of Plaintiff’s certificate of
 incorporation “given that these documents are publicly filed.”
 Gentry v. Kaltner, No. 17-CV-8654, 2020 WL 1467358, at *6 (S.D.N.Y.
 Mar. 25, 2020).

                                      13
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 14 of 26 PageID #: 128



 at 5), the Court cannot resolve questions of fact surrounding the

 Moving Defendants’ knowledge and intent, or lack thereof, on a

 motion to dismiss.5          See also Mount Holly Kickboxing, LLC v.

 Franchoice, Inc., No. 19-CV-0300, 2021 WL 1117968, at *9-10 (D.

 Minn. Mar. 24, 2021) (finding plaintiff had standing to assert a

 fraud claim arising out of the purchase of an ILKB franchise, where

 there was evidence that the defendant “intended” the individual

 plaintiff “and his future LLC” (the other plaintiff) “to rely on

 [defendant’s]         representations    to   purchase     and     operate    the”

 franchise, citing Restatement (Second) of Torts § 531, inter alia).

 Thus, at this juncture, Plaintiff has standing and the Moving

 Defendants are not entitled to relief on this basis.

             2.        Plaintiff Fails to Plead Fraud with Particularity

             The Moving Defendants aver that the Amended Complaint

 fails to plead fraud with particularity as required by Rule 9(b).

 (Defs.   Br.     at    10-12.)    Rule    9(b)      requires   a   plaintiff    to

 “(1) specify     the     statements   that    the    plaintiff     contends   were

 fraudulent, (2) identify the speaker, (3) state where and when the

 statements were made, and (4) explain why the statements were

 fraudulent.”      Mills v. Polar Molecular Corp., 12 F.3d 1170, 1175

 (2d Cir. 1993) (citation omitted).


 5 In any event, as discussed below, the Amended Complaint fails to
 specify when many of the alleged misrepresentations and omissions
 were made, including whether they were made before or after
 D’Antonoli and Lehrer established Plaintiff.

                                          14
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 15 of 26 PageID #: 129



             Here,   Plaintiff     alleges   that   Defendants   made   eight

 “particular” Representations, defined above, later discovered to

 be false, via “emails” in “the fall of 2015” (Am. Compl. ¶ 9),

 “during telephone discussions” and at “Discovery Day” on January

 14, 2016 (id. ¶ 12), or in “monthly” conversations “[s]tarting

 approximately six months after the West Valley studio opened” (id.

 ¶ 18).    These generalized, undifferentiated allegations fail to

 satisfy Rule 9(b)’s “when” and “where” requirements.            And, “it is

 insufficient to state that the misrepresentations occurred over”

 unspecified periods of time.         Hatteras Enters. Inc. v. Forsythe

 Cosm. Grp., Ltd., No. 15-CV-5887, 2018 WL 1935984, at *11 (E.D.N.Y.

 Apr. 23, 2018) (collecting cases); see also ILKB, LLC v. Singh,

 No. 20-CV-4201, 2021 WL 2312951, at *4 (E.D.N.Y. June 7, 2021)

 (“Singh I”).     Furthermore, at times, the Amended Complaint fails

 to attribute the alleged fraudulent conduct or Representation to

 a particular defendant.        (See, e.g., Am. Compl. ¶ 12, subparas. 7-

 9; id. ¶¶ 18, 20.)      “When multiple defendants are alleged to have

 engaged in the fraud, and made material misrepresentations, the

 complaint    must    clearly     state    which    defendants   made   which

 statements.” Hatteras Enters., 2018 WL 1935984, at *10 (collecting

 cases).     Therefore, Plaintiff has failed to plead fraud with

 particularity and the claim is dismissed without prejudice.

             For the avoidance of doubt, the Court considers the

 Moving Defendants’ argument that Plaintiff failed to adequately


                                      15
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 16 of 26 PageID #: 130



 plead intent/scienter.          (Defs. Br. at 12.)   To establish scienter,

 a plaintiff must allege facts that “give rise to a strong inference

 of fraudulent intent.”          ILKB, LLC v. Singh, No. 20-CV-4201, 2021

 WL 3565719, at *6 (E.D.N.Y. Aug. 12, 2021) (“Singh II”) (quoting

 Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir.

 1994)).      This may be accomplished by alleging: “(a) facts showing

 that []defendants had ‘both motive and opportunity to commit

 fraud,’      or     (b) facts    ‘constitut[ing]     strong     circumstantial

 evidence of conscious misbehavior or recklessness.’”              Id. (second

 alteration in original) (quoting Lerner v. Fleet Bank, 459 F.3d

 273, 290–91 (2d Cir. 2006)).           The Amended Complaint here alleges

 that   “at    the    time”   each   individual   Representation     was   made,

 Defendants knew the Representation was false, or that Defendants

 “did not have information to support” the Representation.                  (See

 Am. Compl. ¶ 20.)         These allegations were incorporated into the

 fraud count.         (Id. ¶ 33.)     Thus, “[b]eing aware of facts that

 undercut the truth of their statements ‘give[s] rise to a strong

 inference’ that [Defendants] intended to defraud []plaintiff by

 making    knowingly     false    representations.”      Singh    II,   2021   WL

 3565719, at *6 (first alteration in original) (quoting Shields, 25

 F.3d at 1128).        Accordingly, Plaintiff adequately pled intent.




                                        16
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 17 of 26 PageID #: 131



              3.     The Amended Complaint Alleges                 Some       Actionable
                     Misrepresentations or Omissions

              Although not required, the Court considers whether the

 alleged misrepresentations and omissions are actionable under New

 York law.

                     a.     Matters of Public Record

              While not a model of clarity, it appears the Amended

 Complaint      alleges     that     Defendants       had   a    duty    to    disclose

 (1) Parrella’s personal bankruptcy and (2) litigation involving an

 “affiliate” entity in 2012; Defendants affirmatively withheld that

 information to defraud Plaintiff; and Plaintiff relied on that

 information to its detriment.               (Am. Compl. ¶¶ 1, 11, 21, 34-36.)

 The   Moving      Defendants       argue    that    Plaintiff     cannot     establish

 justifiable reliance, a required element of fraud, because these

 omissions were matters of public record.                       (Defs. Br. at 8-9.)

 Plaintiff concedes that Parrella’s personal bankruptcy and the

 litigation     were      matters    of     public   record,     but    counters   that

 Defendants misrepresented their affirmative duty to disclose the

 information.       (Pl. Opp. at 9–10.)

              The Court construes this claim as one for fraudulent

 omission, which is “a permutation of the common law action for

 fraud.”     Century Pac., Inc. v. Hilton Hotels Corp., No. 03-CV-

 8258, 2004 WL 868211, at *9 (S.D.N.Y. Apr. 21, 2004) (citation

 omitted).    “Where a plaintiff seeks to show fraud by omission,” as



                                             17
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 18 of 26 PageID #: 132



 is the case here, “it must also prove that the defendant had a

 duty to disclose the concealed fact.”             246 Sears Rd. Realty Corp.

 v. Exxon Mobil Corp., No. 09-CV-0889, 2012 WL 4174862, at *12

 (E.D.N.Y. Sept. 18, 2012) (quoting Merrill Lynch & Co. Inc. v.

 Allegheny Energy, Inc., 500 F.3d 171, 181 (2d Cir. 2007)).             Under

 New York law, that duty arises in three situations:

              first, where the party has made a partial or
              ambiguous statement, on the theory that once
              a party has undertaken to mention a relevant
              fact to the other party it cannot give only
              half of the truth; second, when the parties
              stand   in   a   fiduciary   or   confidential
              relationship with each other; and third, where
              one party possesses superior knowledge, not
              readily available to the other, and knows that
              the other is acting on the basis of mistaken
              knowledge.

 Century Pac., 2004 WL 868211, at *9 (quoting Brass v. Am. Film

 Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993)).

              Here, Plaintiff is correct that it adequately alleged

 Defendants’ affirmative disclosure duty under the first Brass

 scenario.    Assuming the allegations in the Amended Complaint to be

 true,   in    the   March    26,   2015    FDD,    Defendants   affirmatively

 misrepresented that “[n]o bankruptcy is required to be disclosed

 in this item,” when they were required, but failed, to disclose

 (1) Parrella’s personal bankruptcy and (2) an affiliate’s prior

 litigation history.         (Am. Compl. ¶¶ 1, 10-11, 21, 34-36.)        This

 statement “triggered a duty to disclose related or corrective




                                       18
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 19 of 26 PageID #: 133



 information” under the first Brass situation.6           See Century Pac.,

 2004 WL 868211, at *9.

             However, the inquiry does not end there.         In addition to

 “a duty to disclose material information,” a “fraudulent omission

 claim must allege the usual elements of fraud -- including a

 material omission of fact, knowledge of that fact’s falsity, intent

 to induce reliance, justifiable or reasonable reliance by the

 plaintiff on the omission, and damages.”               Anhui Konka Green

 Lighting Co. v. Green Logic LED Elec. Supply, Inc., No. 18-CV-

 12255, 2019 WL 6498094, at *11 (S.D.N.Y. Dec. 3, 2019) (emphasis

 added) (internal quotation marks and citations omitted).               While

 “reliance is not generally a question to be resolved as a matter

 of law on a motion to dismiss,” ACA Fin. Guar. Corp. v. Goldman,

 Sachs & Co., 25 N.Y.3d 1043, 1045 (N.Y. 2015) (citation omitted),

 it is well-established that “[r]eliance is not ‘justified’ . . .

 when the plaintiff reasonably could have discovered the true facts


 6 To the extent Plaintiff argues that Defendants’ duty to disclose
 in this context arises out of violations of NYFSA’s requirements,
 the Court is unaware of any authority providing that Plaintiff can
 enforce a NYFSA violation via an independent fraud claim. In any
 event, as discussed above, this NYFSA-based claim is time-barred.
 To the extent Plaintiff seeks recovery on the ground that the FDD
 does not comply with the Federal Trade Commission’s (“FTC”)
 regulations governing franchise disclosure documents (Pl. Opp. at
 10 (citing 16 C.F.R. § 436.5(d)), it has “failed to point to any
 New York statute or regulation providing it with the right to sue
 to enforce these requirements, and courts have uniformly rejected
 the claim that a private right of action to enforce the FTC’s
 requirements exists.” Coraud LLC v. Kidville Franchise Co., LLC,
 121 F. Supp. 3d 387, 397 n.6 (S.D.N.Y. 2015) (citation omitted).

                                      19
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 20 of 26 PageID #: 134



 with due diligence.”          Khindri v. Getty Petroleum Mktg., Inc., 939

 N.Y.S.2d 741 (N.Y. Sup. Ct. 2011); 246 Sears, 2012 WL 4174862, at

 *14-15    (collecting     cases);    Gen.    Motors   Corp.    v.   Villa   Marin

 Chevrolet,      Inc.,   No.    98-CV-5206,    2000    WL    271965,   at    *29-30

 (E.D.N.Y. Mar. 7, 2000).

              It follows that the fraud by omission claim fails as a

 matter    of    law     because     Plaintiff      cannot    plausibly      allege

 justifiable reliance where, as here, Parrella’s bankruptcy case

 and an affiliate’s 2012 litigation were matters of public record

 and “could have been uncovered with due diligence.”                 Crotona 1967

 Corp. v. Vidu Bros. Corp., 925 F. Supp. 2d 298, 312 (E.D.N.Y.

 2013). Moreover, there are no allegations in the Amended Complaint

 to conclude that such information was “peculiarly within” the

 Defendants’ knowledge “and w[as] willfully misrepresented.”                 Kurtz

 v. Foy, 884 N.Y.S.2d 498, 501 (N.Y. App. Div. 3d Dep’t 2009)

 (emphasis added).         Accordingly, even if Defendants “willfully

 misrepresented” that “[n]o bankruptcy is required to be disclosed”

 in the FDD, it remains that lawsuits and bankruptcy cases are

 matters    of    public   record     that    are   not     “peculiarly     within”

 Defendants’ knowledge.         Compare Gen. Motors Corp., 2000 WL 271965,

 at *29-32, with Ogunsanya v. Langmuir, No. 08-CV-0940, 2008 WL

 4426590, at *3–5 (E.D.N.Y. Sept. 26, 2008).                     Therefore, the

 fraudulent omission claim must be dismissed.




                                        20
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 21 of 26 PageID #: 135



                           b.     Predictions and Opinions

               The    Moving      Defendants           next      argue    that      the

 Representations are non-actionable statements of predictions of

 future events or opinions. (Defs. Br. at 9-10.) Statements “which

 are    mere   ‘puffery’    or    opinions       as    to   future   events   are   not

 sufficient to establish a fraud claim.”                       N.Y. Islanders Hockey

 Club v. Comerica Bank-Texas, 71 F. Supp. 2d 108, 118 (E.D.N.Y.

 1999) (citation omitted)); Dragon Inv. Co. II LLC v. Shanahan, 854

 N.Y.S.2d 115, 117 (N.Y. App. Div. 1st Dep’t 2008).                   “To constitute

 actionable fraud, the false representation relied upon must relate

 to a past or existing fact, or something equivalent thereto, as

 distinguished from a mere estimate or expression of opinion.”

 Zanani v. Savad, 630 N.Y.S.2d 89, 90 (N.Y. App. Div. 2d Dep’t

 1995).     Put differently, “the alleged misrepresentation must be

 factual in nature and not promissory or relating to future events

 that might never come to fruition.” Hydro Invs., Inc. v. Trafalgar

 Power Inc., 227 F.3d 8, 20-21 (2d Cir. 2000) (collecting cases).

               Upon   review     of   the        Amended    Complaint,    the    Court

 concludes that the Fourth, Sixth, and Eighth Representations,

 defined supra Note 3, express non-actionable “predictions about

 future performance.”            Singh II, 2021 WL 3565719, at *7.                  As

 alleged, those Representations use “predictive language,” id.,

 such     that   a    “franchisee      could          easily     resell   undeveloped

 territories at a substantial profit,” that “[f]ifteen percent of


                                            21
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 22 of 26 PageID #: 136



 gross revenue would come from sales of merchandise alone,” and

 that “ILKB had no plans to collect the one percent marketing fee.”

 (Am. Compl. ¶ 20, subparas. 4, 6, 8; id. ¶ 12, subparas. 2, 7, 9.)

 Thus,   Plaintiff    cannot   state    a   fraud   claim   based   on   these

 Representations.

             The remaining five Representations, regarding absentee

 ownership, ILKB’s marketing, renewal and conversion rates, and

 franchised studios “breaking even,” sufficiently convey historical

 statistics, actions, or facts regarding franchisees in the ILKB

 system to support a claim for fraud. See Singh II, 2021 WL 3565719,

 at *7 (finding identical, or similar, allegations against ILKB

 sufficient to state a claim for fraud); (Am. Compl. ¶ 20, subparas.

 1-3, 5, 7; id. ¶ 12, subparas. 1, 3-6, 8.)         Finally, to the extent

 alleged, the Court finds that allegations regarding statements in

 the FDD that (1) no ILKB location closed, when several had closed

 between 2014 to 2016, and (2) Defendants did not receive rebates

 from suppliers, when they had received rebates, relate to “past or

 existing” facts and are also actionable in fraud.




                                       22
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 23 of 26 PageID #: 137



       C.    Plaintiff Fails to Adequately Plead                a   Claim   for
             Negligent Misrepresentation (Count IV)

             Finally, the Moving Defendants argue that the negligent

 misrepresentation claim (Count IV) must be dismissed, contending

 the   Amended   Complaint    fails     to    plead   the   required    “special

 relationship” because Plaintiff “did not exist when Defendants

 made the alleged” misrepresentations. (Defs. Br. at 7.) The Court

 construes this argument as asserting Plaintiff lacks standing to

 bring this claim.     The Moving Defendants do not cite any authority

 for     this    proposition       in        the   context     of      negligent

 misrepresentation.       At this juncture, the Court concludes that

 Plaintiff has standing to pursue this claim, for the same reasons

 that Plaintiff has standing to pursue a claim for fraud, see supra.

             However, for different reasons, the Court finds that the

 negligent misrepresentation claim must be dismissed.                  To state

 such a claim, a plaintiff must allege:

             (1) the defendant had a duty, as a result of
             a special relationship, to give correct
             information; (2) the defendant made a false
             representation that he or she should have
             known was incorrect; (3) the information
             supplied in the representation was known by
             the defendant to be desired by the plaintiff
             for a serious purpose; (4) the plaintiff
             intended to rely and act upon it; and (5) the
             plaintiff reasonably relied on it to his or
             her detriment.

 Singh I, 2021 WL 2312951, at *4 (quoting Hydro, 227 F.3d at 20).




                                        23
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 24 of 26 PageID #: 138



              Here, the Amended Complaint is devoid of allegations

 regarding a special relationship between the parties.                 To the

 extent the Plaintiff alleges a special relationship solely by

 virtue of the franchisor-franchisee relationship, it is well-

 settled that “the relationship between franchisor and franchisee

 does not constitute the sort of relationship needed to support a

 negligent misrepresentation claim.”           Singh I, 2021 WL 2312951, at

 *5 (quoting JM Vidal, Inc. v. Texdis USA, Inc., 764 F. Supp. 2d

 599, 625 (S.D.N.Y. 2011)).          And here, there are no facts in the

 Amended Complaint suggesting “that this case presents an exception

 to the general rule.”         JM Vidal, 764 F. Supp. 2d at 625-26; but

 compare supra Note 6, with Fam. Wireless #1, LLC v. Auto. Techs.,

 Inc., No. 15-CV-1310, 2016 WL 183475, at *11-12 (D. Conn. Jan. 14,

 2016)   (denying    motion    to   dismiss,   finding    the   economic   loss

 doctrine did not bar negligent misrepresentation claim under New

 York law where the plaintiffs alleged that defendant “furnished

 them with FDDs, with the expectation that these plaintiffs would

 rely upon the FDDs in deciding whether to enter into a franchise

 agreement,    and   that     the   FDDs   omitted   a   material   fact   that

 [defendant] knew was false” and defendant “had a legally imposed

 duty to furnish complete and accurate FDDs, and to update their

 FDD with any material changes” pursuant to 16 C.F.R. § 436.2).

 Therefore, the negligent misrepresentation claim is dismissed

 without prejudice.


                                       24
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 25 of 26 PageID #: 139



 III. Leave to Amend

             It is “within the sound discretion of the district court

 to grant or deny leave to amend,” which should be freely given

 “when justice so requires.”        McCarthy v. Dun & Bradstreet Corp.,

 482 F.3d 184, 200 (2d Cir. 2007); FED. R. CIV. P. 15(a)(2).             “[A]

 district court may deny leave to amend” when “amendment would be

 futile because the problem with the claim ‘is substantive . . .

 [and] better pleading will not cure it.’”             Reynolds v. City of

 Mount Vernon, No. 14-CV-1481, 2015 WL 1514894, at *5 (S.D.N.Y.

 Apr. 1, 2015) (alteration in original) (quoting Cuoco v. Moritsugu,

 222 F.3d 99, 112 (2d Cir. 2000)).

             While Plaintiff has already filed an Amended Complaint

 as of right, the Court finds that some of the issues raised herein,

 and by the Moving Defendants, might be resolved by a more detailed

 and organized pleading.        See Singh II, 2021 WL 3565719, at *7.

 Plaintiff is thus GRANTED leave to file a Second Amended Complaint

 within thirty days of, and consistent with, this Memorandum and

 Order.




                                      25
Case 2:20-cv-03278-JS-AYS Document 29 Filed 09/13/21 Page 26 of 26 PageID #: 140



                                  CONCLUSION

              For the reasons stated, the Moving Defendants’ motion to

 dismiss (ECF No. 26) is GRANTED.          The NYFSA claims (Counts I and

 II) are barred by the statute of limitations and DISMISSED with

 prejudice.     The fraud (Count III) and negligent misrepresentation

 (Count IV) claims are DISMISSED without prejudice.             Plaintiff is

 GRANTED leave to file a Second Amended Complaint within thirty

 (30) days of, and consistent with, this Memorandum and Order.

 Plaintiff is warned that if it does not file a Second Amended

 Complaint, judgment will enter and this case will be marked closed.



                                           SO ORDERED.



                                           /s/ JOANNA SEYBERT    _____
                                           Joanna Seybert, U.S.D.J.

 Dated:       September 13 , 2021
              Central Islip, New York




                                      26
